DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31-37 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledo (US 2007/0059423 A1).
Toledo discloses a composition for improving flavor of marinated meat that includes vinegar-derived component (Abstract). Toledo discloses that meat treatment composition that includes vinegar-derived ingredient improves the flavor and juiciness of marinated meats and inhibits growth of pathogenic and spoilage microorganisms (Abstract). Toledo discloses vinegar is neutralized, concentrated and blended with non-neutralized vinegar in appropriate proportions to achieve the desired water binding and antimicrobial effects (Abstract). 
In regard to vinegar concentrate comprising acetate and acetic acid, Toledo discloses:
[0010] In another aspect of the invention there is provided a composition comprising a neutralized vinegar concentrate comprising an equimolar ratio of acetic acid to sodium acetate.
Toledo further discloses “the present invention provides shelf-stable, all natural meat marinade ingredients in liquid or powder form, manufactured from lemon juice and/or vinegar, which enhance water binding in meats, impart improved flavor and retard growth of spoilage and pathogenic microorganisms during refrigerated storage and distribution of the meat product” ([0020]).
In regard to steps “a”, “b” and “c” as recited in claims 31 and 32, Toledo discloses and the pH recitations:
In another aspect of the invention there is provided a method of preparing a neutralized vinegar concentrate comprising treating vinegar with an effective amount of a neutralizing agent to completely neutralize the vinegar; concentrating the neutralized vinegar by removing water therefrom; and adding an effective amount of untreated vinegar to the concentrated neutralized vinegar to obtain an equimolar ratio of sodium acetate to acetic acid ([0015]).
The shelf-stable liquid Lemon/Vinegar Mix marinade ingredient of the invention contains partially neutralized lemon juice concentrate and partially neutralized, concentrated distilled vinegar. We discovered that consistency in obtaining the correct pH of the Lemon/Vinegar mix is best obtained by fully neutralizing the lemon juice with sodium bicarbonate, or other neutralizing agent, to a pH of about 6.8 to about 7.2 and adding back un-neutralized lemon juice to obtain the desired pH, which is preferably between about pH 6.5 and 7.2. The same procedure is used with the vinegar component of the marinade ingredient. Sodium bicarbonate is on the list of approved safe and suitable compounds for use in meat and poultry products. Therefore it is the preferred agent to neutralize the acids in lemon juice and vinegar. However, other neutralizing agents, such as sodium hydroxide, potassium hydroxide, and potassium bicarbonate may also be used to neutralize the lemon and vinegar but their use will have to be approved by USDA/FSIS before the neutralized lemon and vinegar can be used in meat products ([0022]). 
The Vinegar Mix contains about 30 to about 50% of an equimolar ratio of acetic acid and acetic acid salt and preferably in the range of about 40 to about 45% because at the high concentration the acetic acid salt will crystallize during storage and at the lower concentration too much water will be introduced when the vinegar mix is added to the neutralized lemon resulting in a water activity above 0.85 ([0023]).

In regard to the recitation of evaporation and drying the product of step (a) to produce dry powder in claim 31, Toledo discloses:
[0027] In order to avoid spoilage of the Lemon/Vinegar Mix during storage at ambient temperature, the Vinegar Mix preferably is added to the lemon juice in a ratio of about 1 part Vinegar Mix to about 1 to about 6 parts of the Lemon juice component, and water in the Vinegar component is preferably minimized such that the water activity of the Lemon/Vinegar mix is about 0.85 or below. Since commercially available vinegar contains a maximum of 30% acetic acid, the neutralized vinegar is concentrated by heating for example, to remove water before mixing with the unreacted vinegar to obtain the Vinegar Mix. The neutralized vinegar can be concentrated by any method that removes water. 
The neutralized lemon concentrate has a pH of about 6.8 to about 7.2. The pH may be adjusted to about 6.5 to about 7.2 by the addition of the original lemon concentrate. The resulting liquid may be dried to produce a Dry Lemon Powder or mixed with the Vinegar Mix to produce a Lemon/Vinegar Mix ([0032]).

Regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933);  K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. Appx. 906 (Fed. Cir. 2014); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. Appx. 433 (Fed. Cir. 2002).
Claim 31, further include recitation of the acetic acid and acetate salt. In regard to claim 31, Toledo discloses preparation of the vinegar mix:
Preparation of Vinegar Mix 
[0035] The vinegar is neutralized with a neutralizing agent such as sodium bicarbonate according to the following reaction: Acetic acid+sodium bicarbonate=Sodium acetate+carbon dioxide+water 
[0037] At the completion of the reaction, the neutralized vinegar can be concentrated by heating to evaporate the water, for example. 
[0038] Evaporation removes water and the volume is reduced until about to about 3/5 of the original mass remains. The endpoint is manifested by the formation of a very thin layer of crystalline material on the surface of the liquid. Load cells on the evaporator can be used to determine when the endpoint is reached. It is better to over-concentrate and add back water later than to under-concentrate because the latter results in a lower concentration of the active ingredient while the former allows room for adjustment by the addition of water. 
[0039] Preferably, the concentrated neutralized vinegar is not allowed to cool down before adding back the unreacted vinegar. The sodium acetate will crystallize out of solution forming a hard cake or crystal clumps which is very difficult to disperse in the succeeding operations. A stable, completely homogeneous mixture is produced by adding back the unreacted vinegar to the neutralized vinegar concentrate. To obtain an equimolar ratio of acetic acid to sodium acetate, the amount of vinegar added back is equal to the amount of vinegar used in the preparation of the neutralized vinegar. 
Therefore, one of ordinary skill in the art would have been motivated to employ the same method as disclosed above with acetic acid and acetate combination.
In regard to the pH recitation of neutralized vinegar, Toledo discloses:
The shelf-stable liquid Lemon/Vinegar Mix marinade ingredient of the invention contains partially neutralized lemon juice concentrate and partially neutralized, concentrated distilled vinegar. We discovered that consistency in obtaining the correct pH of the Lemon/Vinegar mix is best obtained by fully neutralizing the lemon juice with sodium bicarbonate, or other neutralizing agent, to a pH of about 6.8 to about 7.2 and adding back un-neutralized lemon juice to obtain the desired pH, which is preferably between about pH 6.5 and 7.2. The same procedure is used with the vinegar component of the marinade ingredient. ([0022]). 

Claim 39 recites partially neutralizing vinegar to a pH below 7. Toledo discloses neutralizing vinegar to a pH of about 6.8 to about 7.2.
Further in regard to the pH ranges, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the pH ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
The level of neutralization would depend on the desired pH of the neutralized vinegar.
In regard to the step of evaporation step to produce the food additive and consisting essentially of an acetic acid and an acetic acid salt, Toledo discloses evaporation of neutralized vinegar to remove water:
[0037] At the completion of the reaction, the neutralized vinegar can be concentrated by heating to evaporate the water, for example. Since sodium acetate is not volatile, only water will be removed from the neutralized vinegar by evaporation. The sodium acetate however, hydrolyzes to acetic acid and sodium hydroxide in the presence of water. Therefore, it is preferable to apply suction over the evaporator using a liquid ring seal pump to trap the volatiles and dispose of it into the sewer system, rather than into the atmosphere. 
[0038] Evaporation removes water and the volume is reduced until about to about 3/5 of the original mass remains. The endpoint is manifested by the formation of a very thin layer of crystalline material on the surface of the liquid. Load cells on the evaporator can be used to determine when the endpoint is reached. It is better to over-concentrate and add back water later than to under-concentrate because the latter results in a lower concentration of the active ingredient while the former allows room for adjustment by the addition of water. 

Further in this regard, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product such as the level of concentration of neutralized vinegar by evaporation, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the level of concentration among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to claims 33-34, Toledo discloses sodium bicarbonate, sodium hydroxide, potassium hydroxide, and potassium bicarbonate as neutralizing agents ([0022]).
In regard to claims 25-26, 35-36, Toledo discloses sodium acetate ([0010], [0011], [0012], [0013], [0015], [0016], etc).
In regard to claim 37, Toledo discloses:
[0036] The amount of sodium bicarbonate needed for the reaction is about 84 parts of sodium carbonate to 60 parts of acetic acid or 1.4 parts sodium bicarbonate per part of acetic acid, by weight. This is a stoichiometric ratio that should be met for ease in processing. If more sodium bicarbonate is added than the stoichiometric ratio, the excess will remain in the solution and can interfere with heating during the process of evaporation. In addition, unreacted sodium bicarbonate will react with the vinegar added back to the hot concentrated neutralized vinegar causing a dangerous, violent generation of foam. Sodium bicarbonate added in an amount less than the stoichiometric ratio results in unreacted acetic acid which will be wasted by evaporating with the water during the concentration process. Sodium bicarbonate is preferably added slowly to avoid overflowing the foam out of the reaction vessel. 

In regard to claim 39, Toledo discloses:
[0022] The shelf-stable liquid Lemon/Vinegar Mix marinade ingredient of the invention contains partially neutralized lemon juice concentrate and partially neutralized, concentrated distilled vinegar. We discovered that consistency in obtaining the correct pH of the Lemon/Vinegar mix is best obtained by fully neutralizing the lemon juice with sodium bicarbonate, or other neutralizing agent, to a pH of about 6.8 to about 7.2 and adding back un-neutralized lemon juice to obtain the desired pH, which is preferably between about pH 6.5 and 7.2. The same procedure is used with the vinegar component of the marinade ingredient. Sodium bicarbonate is on the list of approved safe and suitable compounds for use in meat and poultry products. Therefore it is the preferred agent to neutralize the acids in lemon juice and vinegar. However, other neutralizing agents, such as sodium hydroxide, potassium hydroxide, and potassium bicarbonate may also be used to neutralize the lemon and vinegar but their use will have to be approved by USDA/FSIS before the neutralized lemon and vinegar can be used in meat products.
[0024]The small change in pH with changes in the concentration of acid is called the buffering capacity and the presence of an excess of sodium acetate over the acetic acid in the vinegar mix aids in maintaining the desired marinade pH when the composition is used in a meat marinade.
In regard to the recitations of antimicrobial properties in claim 39, Toledo discloses:
[0019] The novelty of this invention is embodied in the treatment of the vinegar and lemon juice before mixing to produce a marinade ingredient in which the lemon and vinegar flavor can be modulated and the pH of the marinated meat can be controlled to maximize marinade retention and antimicrobial properties. Another novel feature of this invention is the process by which the acetate concentration in the mixture is increased, resulting in a marinade mix which does not permit the growth of molds, yeast, or bacteria during storage and distribution in the liquid form at ambient temperature. A third novel feature is the pre-treatment of the lemon concentrate by converting the citric acid into a salt, thus facilitating dehydration by spray drying or vacuum belt drying to produce a non-caking dry ingredient. 


 
	



Response to Arguments
Applicant’s arguments, see the Reply to the Final Office action mailed 04/28/2022, filed 10/28/2022, with respect to claims 21-27 and 29 have been fully considered and are persuasive. 
The rejection of claims 21-27, 29, 31-37 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, has been withdrawn.
The rejection of claim 21-27, 29 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Toledo (US 2007/0059423 A1) has been withdrawn. Claim 21-27, 29 are allowed.
Claims 31-37 and 39 will be allowed if re-written to include all the limitations of allowed claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791